ORDER
PER CURIAM.
Anna Sampson and Ruth Sampson (hereinafter and collectively, “Sampson”) appeal from the trial court’s judgment dismissing their petition with prejudice for failing to state a cognizable claim upon which relief could be granted. Sampson raises two points on appeal. First, Sampson argues the trial court erred in dismissing her petition because it sufficiently pleaded a cause of action for fraudulent concealment. Second, Sampson argues the petition adequately pleaded the City of Brentwood bestowed a gift of a public street to Paee-Brentwood Partners LLP in violation of the Missouri Constitution.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).